Case 5:20-mj-01956 Document 2 Filed on 10/04/20 in TXSD Page 1 of 1

STATEMENT IN
SUPPORT OF PROBABLE CAUSE

IN RE: Israel JODY-Garcia

I, Alejandro Miranda, declare and state as follows:

On or about October 03, 2020 the defendant Israel JODY-Garcia was apprehended near Laredo, Texas. After a brief
interview it was determined that, Israel JODY-Garcia was an undocumented alien from Mexico and subsequently placed
under arrest. Further investigation revealed that Israel JODY-Garcia was previously REMOVED from the United States
on 12/21/2017 at Laredo, Tx. There is no record that Israel JODY-Garcia has applied for or received permission from the
Attorney General or the Secretary of Homeland Security to re-enter the United States after deportation.

I declare (certify, verify, or state) under penalty of perjury that the foregoing is true and correct.

Executed on the 4th day of October, 2020 at Laredo, Texas.

 

 
  

Uns ed States Border Patrol

 
